August 9, 2016 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re: AzurRx BioPharma, Inc. Registration Statement on Form S-1 File No. 333-212511 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Securities Act”), the undersigned hereby join in the request of AzurRx BioPharma, Inc. that the effective date of the above-captioned Registration Statement be accelerated to 5:00 p.m. on August 11, 2016, or as soon thereafter as practicable. In connection with the Preliminary Prospectus distribution for the above-captioned issue, the prospective underwriters have confirmed that they are complying with the requirements of Rule 15c2-8 under the Securities Exchange Act of 1934, as amended. The following information with respect to the distribution of the Preliminary Prospectus dated July 29, 2016 is furnished pursuant to Rule 460 of the Rules and Regulations of the Commission under the Securities Act, in connection with the request for acceleration of the effective date of the Registration Statement. The undersigned have effected approximately the following distribution of copies of the Preliminary Prospectus, dated July 29, 2016, through the date hereof: Preliminary Prospectus, dated July 29, 2016: 116 copies were distributed to prospective underwriters, institutional investors, dealers and others. [Remainder of page intentionally left blank] Very truly yours, WallachBeth Capital, LLC as Representative of the Several Underwriters By: /s/ Dan Tapia Name: Dan Tapia Title: Chief Compliance Officer Network 1 Financial Securities, Inc. as Representative of the Several Underwriters By: /s/ Jonathan Gazdak Name: Jonathan Gazdak Title: Managing Director
